DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 4, 5, 7, 13, 14 and 16 are objected to because of the following informalities: claims 4, 5, 13 and 14 contain two end punctuation periods while claims 7 and 16 contain none.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is confusing.  Lines 11-13 refer to the generation of an R-R interval plot comprising R-R intervals plotted along an x-axis and heart rates associated with the R-R intervals plotted along a y-axis of the plot.  This does not accurately reflect what is disclosed by the applicant.  Figs. 6-13, for example, show an R-R interval plot comprising heart rates plotted against time (i.e., time is represented by the x-axis and heart rate in beats-per-minute is represented by the y-axis).  Related comments apply to similar wording in claims 10 and 19.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 10-16, 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,736,532. Although the claims at issue are not identical, they are not patentably distinct from each other because the present invention's claims are merely broader in scope than the patented claims.  Once the applicant has received a patent for a species or a more specific embodiment, he is not entitled to a patent for the generic or broader invention (see In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993)).
Regarding claim 1 (as well as similarly worded claims 10 and 19), note claim 11 which includes a display for displaying the presence of sinus tachycardia via the R-R interval plot.  Even without the presence of claim 11, the use of a display to display any cardiac rhythm of interest --in this case sinus tachycardia-- would have been considered blatantly obvious to any artisan of ordinary skill interested in conveying information to diagnosticians.
Regarding the limitation of lines 16 and 17, a plot of R-R intervals and associated heart rates inherently involves the plotting of points representing each R-R interval and associated heart rate.  
Regarding the limitation in claim 1, lines 18-20, pertaining to at least a portion of points that represent a baseline that spikes up and gradually slopes down with a wide tail reflecting a sharp rise of heart rates followed by a gradual decline, as elaborated in more detail below in the rejection of this limitation under §103, such a limitation is entirely dependent upon the condition that the patient is currently experiencing.  The ‘532 system would display an identical plot if the subject were experiencing exercise induced sinus tachycardia.  A related comment applies to claim 10 and claim 19’s reference to the presentation of a bradycardia.
Regarding claim 20, the computerized system of patented claim 1 inherently requires a computer-readable storage medium for storing executable code.
Claims not specifically discussed can clearly be mapped to the claims of the ‘532 patent as the limitations are substantially identical.
Claims 1, 2, 4, 10, 11, 13, 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,045,709. Although the claims at issue are not identical, they are not patentably distinct from each other because the present invention's claims are merely broader in scope than the patented claims.  Once the applicant has received a patent for a species or a more specific embodiment, he is not entitled to a patent for the generic or broader invention (see In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993)).
	Regarding the limitation in claim 1 pertaining to at least a portion of points that represent a baseline that spikes up and gradually slopes down with a wide tail reflecting a sharp rise of heart rates followed by a gradual decline, as elaborated in more detail below in the rejection of this limitation under §103, such a limitation is entirely dependent upon the condition that the patient is currently experiencing.  The ‘709 system would display an identical plot if the subject were experiencing exercise induced sinus tachycardia.  A related comment applies to claim 10 and claim 19’s reference to the presentation of a bradycardia.
Regarding claims 2 and 11, note the comments made below in the rejection of said claims under obviousness.
Regarding claims 4 and 13, see claim 3 of ‘709.
Claims 5-8 and 14-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,045,709 in view of Carnes et al. 
See the rejection of claims 5-8 and 14-17 in the rejection under §103 below for an explanation of the obviousness of the corresponding limitations.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 10-12, 19 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) (claims 1, 10, 19 and 20) recite(s) the mentally performable (or with pen and paper) steps (or associated elements) of calculating a difference between recording times of successive pairs 9of R-wave peaks in the ECG data as R-R intervals and determining a heart rate 10associated with each time difference; and 11generating an R-R interval plot of the ECG data comprising the R-R 12intervals plotted along an x-axis of the plot and the heart rates associated with the 13R-R intervals plotted along a y-axis of the plot.  
This judicial exception is not integrated into a practical application because there are no improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a).  The recited download station, processor, memory/storage medium and display all function in their ordinary capacity, whether individually or in combination.
The exception is not applied or used to effect a particular treatment or prophylaxis for disease or medical condition – see Vanda Memo.  The invention is broadly drawn to diagnosis with no therapy or specific actions taken to prevent disease.
There is no application of the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b).  The recited download station, processor, memory and display all function in their ordinary capacity, whether individually or in combination and comprise standard equipment in any computerized ECG diagnostic device (see for example the last paragraph of page 10, wherein data may be obtained from a download station or similar device, as well as the last paragraph of page 23).  A processor with associated memory and display are clearly conventional in any computerized system.
There is no transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c).  Data is simply received, processed and displayed.
There is no application or use of the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to the particular technological environment of ECG diagnostics, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e) and the Vanda Memo issued in June 2018.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, the download station, the processor, the memory and the display are all recited in a highly generic form, function in their usual capacity, and serve merely as a tool upon which the abstract idea is performed (MPEP 2106.05(f)).  The generic download station and display are considered to represent insignificant extra-solution activity which would be required in any implementation of the exception, in order to gather the data necessary to perform the abstract idea.  Similarly, the generic processor and memory are required tools in any computerized system.  Digital computers, download stations and displays are also WURC in the ECG diagnostic arts as discussed above.
The limitations of claims 2, 3, 11, 12 are mentally performable (or with pen and paper) and do not contain any additional elements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 10-12, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moorman (Pub. No. 2017/0127964).
Regarding claim 1 (with substantially identical comments applying to similar limitations in claims 10 and 19), Moorman discloses a system for facilitating a cardiac rhythm disorder diagnosis with 2the aid of a digital computer, comprising: 3a download station adapted to retrieve cutaneous action potentials of a 4patient recorded over a set period of time as ECG data via an ECG monitoring 5and recording device (Holter monitor(s) and associated storage; par. 0048); and 6a processor 1202 (Fig. 12) and memory (1204, 1206) within which code for execution by the processor 7is stored (1224; computer readable media), wherein the processor: 8calculates a difference between recording times of successive pairs 9of R-wave peaks in the ECG data as R-R intervals (e.g., pars. 0043, 0048, etc.); and 11generates an R-R interval plot of the ECG data comprising the R-R 12intervals plotted along an x-axis of the plot and the 13R-R intervals plotted along a y-axis of the plot (see at least Figs. 2 and 11, where R-R intervals are plotted in the same manner as shown by the applicant with the x-axis representing time); and a display 1210 to present the plot.  
While Moorman does not explicitly refer to determining a heart rate associated with each time difference, and concomitantly does not show heart rates associated with the R-R intervals plotted along a y-axis of the plot, the relationship between R-R interval time and heart rate is well-established (heart rate simply being the inverse of the R-R interval, i.e., HR = 1/R-R interval).  Those of ordinary skill in the art would have considered the choice of displaying heart rate or R-R interval time to be a matter of convenience and a prerogative of the user.  Clearly either perspective would readily highlight cardiac arrhythmias (see for example par. 0016 of Moorman), by showing similar distinguishing patterns and relative relationships between plot points.  As such, artisans of ordinary skill would have expected either manner of plotting to be reasonably successful and thus obvious variants of one another.
Regarding the reference in claim 1 to at least a portion of the points representing a baseline that spikes 19up and gradually slopes down with a wide tail reflecting a sharp rise of heart rates 20followed by a gradual decline, the presence of such a feature is merely dependent upon the particular cardiac rhythm present at the time of measurement, and thus entirely dependent on the subject being diagnosed.  An exercising subject being diagnosed with the Moorman system, for example, would create the same type of sinus tachycardia plot (albeit flipped, i.e., a downward spike and a gradual upslope with a wide tail).  As stated in MPEP 2114, apparatus claims cover what a device is, not what a device does.  A related comment applies to claim 10 and claim 19’s reference to a baseline of points having multiple spikes of the points representing intermittent episodes of elevated heart rate (i.e., such a plot depends entirely on the cardiac state of the subject being monitored).
Regarding claims 2 and 11, Moorman shows a y-axis having a range of R-R intervals equivalent to 30 bpm (2000 msec) to beyond 300 bpm (200 msec).  Clearly artisans of ordinary skill in the art would have considered the exact range to be a matter of obvious design expediency.  Any range suitably covering expected rates for most patients would have sufficed.  The 20 bpm end value is clearly representative of an outlier situation not expected to be encountered in most measurement situations.  Lacking any unexpected results from including 20 bpm vs. say 30 bpm, this lower limit would have been considered an obvious matter of design to anyone of ordinary skill.
Regarding claims 3 and 12, Moorman does not discuss removing R-R intervals that correspond to heart rates outside the range of the y-axis.  Those of ordinary skill in the art, however, would have considered the removal of highly suspect R-R intervals to be a matter of obvious noise reduction expediency.  One would expect heart rates outside the indicated range to represent invalid data given that 99%+ of heart rate possibilities for humans are expected to fall within the range (see page 15, lines 18-21).  Removing invalid or suspect data to avoid faulty data from influencing the diagnosis would have therefore been considered blatantly obvious to those of ordinary skill in the art.
Claim(s) 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moorman as applied to claims 1-3, 10-12, 19 and 20 above, and further in view of Maeda (Pub. No. 2003/0097078).
Regarding claims 4 and 13, Moorman does not disclose the generation of a near field view of a portion of the ECG data and an intermediate field view of a different portion of the ECG data for diagnosis of a cardiac event.  Maeda, however, discloses a related ECG diagnostic system wherein near field (see Fig. 3(a) waveform view) and an intermediate field of a different portion of the ECG data (see Fig. 3(b) compression display) is generated along with an R-R graph.  The waveform/near field view represents a conventional ECG view, while the intermediate view is generated for confirmation of a situational change or irregularity in the waveform over a longer period of time (pars. 0026, 0042, 0043).  Clearly the ability to confirm the presence of abnormalities in ECG monitoring systems is critical to proper diagnosis.  To include such a feature in the system of Moorman would have therefore been considered a matter of obvious design by those of ordinary skill in the art.
Claim(s) 5-8 and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moorman and Maeda as applied to claims 4 and 13 above, and further in view of Carnes et al. (Carnes: Pub. No. 2010/0177100).
Regarding claims 5, 6, 14 and 15, while Moorman does not present a background information plot presenting the time of day or the use of a further background information plot including one or more of the recited parameters, Carnes discloses a related physiological monitoring system wherein background plots of time of day and various parameters including blood pressure, O2 saturation, etc. may selectively be displayed in an integrated manner to show correlation between parameters (see Fig. 5, pars. 0049, 0051, 0069).  As taught, such an arrangement allows the clinician to more easily interpret the data (par. 0002).  Those of ordinary skill in the art looking to improve the ease at which clinicians can interpret the data and thus ultimately improve patient diagnosis, would have therefore seen the incorporation of such background plots in the system of Moorman as a matter of obvious design.
Regarding claims 7, 8, 16 and 17, Carnes discloses that the various information plots may be keyed to one another using event markers (i.e., a temporal point of reference) for easy correlation (par. 0052-0054).  Using a temporal point of reference allows the clinician to recognize and match the same regions of ECG data in different fields of view, thus aiding in understanding the information.  To utilize temporal points of reference would have therefore been considered an obvious expediency to those of ordinary skill in the art.
Allowable Subject Matter
Claims 9 and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The non-linear scale for heart rates determined in accordance with the recited equation is not considered WURC in the art.  The applicant further gives criticality to this feature as it maximizes the visual differentiation for frequently occurring heart rate ranges, so as to allow at-a-glance diagnosis.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNEDY SCHAETZLE whose telephone number is (571)272-4954. The examiner can normally be reached Mondays, alternate Wednesdays, Thursdays and Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENNEDY SCHAETZLE/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        



KJS
July 2, 2022